                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

PROGRESSIVE ADVANCED                      )
INSURANCE COMPANY,                        )
                                          )
                      Plaintiff,          )
                                          )       Case No. 18-00615-CV-W-ODS
vs.                                       )
                                          )
FELICIA L. RHODES, et al.,                )
                                          )
                      Defendants.         )

           ORDER FINDING DEFENDANT FELICIA RHODES IN DEFAULT
       On September 25, 2018, Plaintiff sought leave to amend its complaint. Doc. #15.
In its motion, Plaintiff informed the Court that it had contacted counsel for Defendant
Felicia Rhodes about Plaintiff’s request to amend and Rhodes’s potential agreement
thereto, but counsel was unavailable. Id. at 2. After Rhodes failed to timely oppose
Plaintiff’s motion and for good cause, the Court granted Plaintiff’s motion. Doc. #18.
Plaintiff filed its Amended Complaint on October 10, 2018. Doc. #19.
       On January 9, 2019, the Court issued an Order to Show Cause. Doc. #25.
Therein, the Court directed Plaintiff to show cause why its claims against Defendants
Adams, Corredor, and Jackson should not be dismissed for failure to effect service. Id.
The Court also directed Rhodes to show cause why she had not filed her answer. Id.
The Court warned both parties that the failure to respond to the Order to Show Cause
within two weeks may result in dismissal of Plaintiff’s claims against Adams, Corredor,
and Jackson, and/or entry of judgment against Rhodes without further notice. Id.
       Plaintiff responded immediately to the Order to Show Cause, and asked for
additional time to serve Adams, Corredor, and Jackson. Doc. #26. Rhodes failed to
timely respond to Plaintiff’s motion. For good cause and without opposition from
Rhodes, the Court granted Plaintiff’s request, and directed Plaintiff to serve Adams,
Corredor, and Jackson by February 8, 2019. Doc. #27.
       More than two weeks have passed since the Order to Show Cause was issued.
According to the Court’s CM/ECF system, the filings in this matter (including the parties’
filings and the Court’s Orders) were sent via email to Rhodes’s counsel of record, Willis
Toney, at the email address he provided to the Court. But Rhodes has not filed
anything in response to the Order to Show Cause. The Court is left with no choice but
to find Rhodes in default.
       At this time, Plaintiff’s claims against Adams, Corredor, and Jackson are still
pending. Accordingly, the Court will address remedies sought by Plaintiff against
Rhodes after resolution of Plaintiff’s claims against the remaining Defendants.

IT IS SO ORDERED.

                                                  /s/ Ortrie D. Smith
DATE: January 28, 2019                            ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             2
